Citation Nr: 0827486	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for macroglobulinemia, 
claimed as non-Hodgkin's lymphoma


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
including service in the Republic of Vietnam.  

THz matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran resides in the 
jurisdiction of the Washington, DC RO.  

A hearing was held before the undersigned Veterans Law Judge 
in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide the veteran's claim for service connection for non-
Hodgkin's lymphoma.  

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim. Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2007).

At the May 2008 Board hearing, the veteran testified that he 
has been receiving treatment for the claimed condition at the 
VA Medical Center in Washington, DC since 2004.  The claims 
file contains VA medical records dated through 2006.  Based 
on the veteran's testimony, it appears that some pertinent VA 
medical records may be outstanding.  Therefore, on remand, 
the AMC/ RO should obtain any outstanding VA medical records 
and associate those records with the claims file.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2007), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service- 
connected disability.

VA medical records dated in December 2004 reflect a diagnosis 
of MGUS, Waldenstrom's  and the future possibility of 
lymphoma.  In a January 2006 letter, a VA oncologist, Dr. 
D.M., M.D., indicated that the veteran has been diagnosed 
with monoclonal gammopathy of undetermined significance 
(MGUS).  Dr. D.M. stated that MGUS may progress into Non-
Hodgkin's lymphoma.  

The veteran was not afforded a VA examination.  Given the 
evidence of record, a VA examination is necessary to 
ascertain the nature of the veteran's current disability and 
to obtain an opinion regarding whether such disability is a 
form of Non-Hodgkin's lymphoma.

Additionally, the Board notes that service connection for 
peripheral neuropathy was denied in a March 1997 rating 
decision.  The veteran did not appeal the March 1997 
decision, and it became final.  A claim to reopen was 
received in April 2004.  The claim to reopen was denied in an 
August 2004 rating decision.  In November 2004, the veteran 
submitted a notice of disagreement with the August 2004 
rating decision.    

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances where a Notice of Disagreement is filed, 
but a Statement of the Case has not been issued, the Board 
must remand the claim to the RO to direct that a Statement of 
the Case be issued.  The veteran has not been furnished a 
statement of the case addressing this issue.   Therefore, the 
Board is required to remand the issue to the RO for issuance 
of a Statement of the Case. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from 
the VA Medical Center in Washington, DC 
and associate those records with the 
claims file.  

2.  Schedule the veteran for a VA oncology 
examination.  The claims folder should be 
provided to the examiner prior to the 
examination, and the examiner should 
indicate in the exam report that the 
claims folder was reviewed.  

After examining the veteran, the examiner 
should provide an opinion as to whether 
any currently diagnosed cancer is a form 
of Non-Hodgkin's Lymphoma.  The examiner 
should provide a rationale for the 
opinion.    

3.  Provide the veteran with a Statement 
of the Case (SOC) as to the issue of 
whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for peripheral 
neuropathy.  

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




